DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-11, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kates (US 6,130,813).
Regarding claim 1, fig. 1 and 2 of Kates teach a system comprising: an output driving stage comprising:  5a first switch [eg. 130/second switch from DC Source input in fig. 2A] configured to selectively open and close an electrical path between a first supply voltage [DC Source] and an output terminal of the output driving stage; and a second switch [eg. 110/214] configured to selectively open and close an electrical path between a second supply voltage [Battery A] and the output terminal of the output driving stage, 10wherein the second supply voltage is lower than the first supply voltage (eg. when rechargeable Battery A has low charge); and detection and protection circuitry [eg. 180] configured to: monitor a physical quantity indicative of the second supply voltage (through feedback from output to Load); and responsive to the physical quantity exceeding an overvoltage threshold [VREF], electrically isolate the output terminal from the second supply voltage (col. 4, lines 43-61) (col. 5, lines 59-65).

Regarding claim 3, fig. 1 and 2 of Kates teach wherein isolating the output terminal from the second supply voltage comprises causing an isolation switch [212] in series with the second switch to open the electrical path between the second supply voltage and the output terminal of the output driving stage (through feedback from 280 to ResetN of 240).
Regarding claim 4, fig. 1 and 2 of Kates teach wherein the detection and protection circuitry comprises a comparator [280] configured to compare the physical quantity to the overvoltage threshold.
Regarding claim 6, fig. 1 and 2 of Kates teach wherein the physical quantity is the second supply voltage.
Regarding claim 7, fig. 1 and 2 of Kates teach wherein the physical quantity is a scaled version of the second supply voltage (through resistive divider between output to Load and positive input terminal of 280).
Regarding claims 8-11, 13, and 14, these claims are merely methods to operate the circuit having structure recited in claims 1-4, 6, and 7.  Since Kates above teaches the structure, the methods to operate such a circuit are similarly disclosed.

	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates in view of Wu (US 9,997,992).
Regarding claim 5, Kates teaches the device as indicated above except for where the comparator is a hysteretic comparator. However, fig. 3 of Wu teaches using a hysteretic comparator [341] along a feedback path to control an output voltage (col. 6, lines 40-50). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the hysteretic design for the comparator of Kates as taught in Wu for the purpose of utilizing a suitable and well-known type of hysteretic comparator for minimizing chatter. 
Regarding claim 12, this claim is merely a method to operate the circuit having structure recited in claim 5.  Since Kates in view of Wu above teaches the structure, the method to operate such a circuit is similarly disclosed.

Claims 15-18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates in view of Inoue (US 2011/0254454).

Regarding claim 16, the combination as indicated above teaches wherein the physical quantity exceeding the overvoltage threshold is indicative of an electrical short between the first supply voltage and the output terminal occurring regardless of whether the first switch has 
Regarding claim 17, the combination as indicated above teaches wherein isolating the output terminal from the second supply voltage comprises causing an isolation switch [212] in series with the second switch to open the electrical path between the second supply voltage and the output terminal of the output driving stage (through feedback from 280 to ResetN of 240).
Regarding claim 18, the combination as indicated above teaches wherein the detection and protection circuitry comprises a comparator [280] configured to compare the physical quantity to the overvoltage threshold.
Regarding claim 20, the combination as indicated above teaches wherein the physical quantity is the second supply voltage.
Regarding claim 21, the combination as indicated above teaches wherein the physical quantity is a scaled version of the second supply voltage (through resistive divider between output to Load and positive input terminal of 280).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates in view of Inoue in view of Wu.
Regarding claim 19, the combination teaches the device as indicated above except for where the comparator is a hysteretic comparator. However, fig. 3 of Wu teaches using a hysteretic comparator [341] along a feedback path to control an output voltage (col. 6, lines 40-50). In view of such teaching, it would have been obvious to the ordinary artisan before the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIBIN CHEN/Primary Examiner, Art Unit 2896